Gregory, Justice,
concurring.
I agree with the majority opinion and write to point out why I find Ga. Farm Bureau Mut. Ins. Co. v. Drexler, 254 Ga. 98 (326 SE2d 741) (1985) and Cotton States Mut. Ins. Co. v. Lashley, 255 Ga. 71 (335 SE2d 855) (1985) distinguishable.
The general rule of contracts is that death discharges a contractual duty if the contract is personal. Corbin on Contracts, Ch. 75, p. 374. This general rule applies to automobile liability insurance. “In the absence of a contrary provision, an automobile liability or indemnity policy terminates with the death of the insured.” Couch on Insurance 2d, § 39:243 and § 45:271. If the policy in question had a contrary provision we do not know because the policy is not a part of the record. Therefore, I assume there is no contrary policy provision.
When the husband died in 1975 the policy terminated. When the widow applied for insurance on a new automobile in 1976 the document issued was necessarily a new policy even though it was identified by the same policy number as was her deceased husband’s policy. A new policy means the requirements of OCGA § 33-34-5 (b) apply.
In Drexler and Lashley there was no death of the insured to terminate the policy. Instead, both opinions1 reflect there was an agreement among the husband, the wife and the insurer to continue the policy in force, substituting the wife as the new named insured. This substitution did not create a new policy.

 See Drexler v. Ga. Farm Bureau Mut. Ins. Co., 171 Ga. App. 718 (320 SE2d 854) (1984).